Citation Nr: 1625581	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.F.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from June 1988 to November 1988 and from August 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Fargo, North Dakota.  

In June 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in September 2013 to obtain additional post-service treatment records and the Veteran's complete service treatment records (STRs); to verify her duty status in May 1990; and to afford her a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of service connection for headaches.  Following the Board's requested development, service connection was granted in a November 2013 rating decision.  As such, that issue is no longer on appeal.  

The Board also referred the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As no action has yet been taken on this issue, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has not had a left knee disorder at any time since filing her claim for compensation.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter dated in December 2009 notified the Veteran regarding the type of evidence necessary to establish her claim.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's available STRs, personnel records, post-service medical records, and also secured an examination in furtherance of her claim.  The Veteran's complete STRs are not of record; the claims file documents the efforts the RO and Appeals Management Center (AMC) undertook to obtain the records.  The Veteran was notified that her STRs were unavailable; she has submitted those in her possession. In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

Additionally, the case was remanded, in part, to obtain any treatment records identified by the Veteran.  At her October 2013 VA examination, the Veteran reported having had her knee evaluated in physical therapy and having her knee adjusted on occasion by a chiropractor.  That same month, the RO provided the Veteran with the necessary authorization and release forms for VA to obtain any private treatment records; however, the Veteran failed to submit those forms.  The Board concludes that VA has discharged its duty in obtaining additional treatment records and another remand is not necessary.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

A pertinent VA examination was obtained in October 2013.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's available STRs include her April 1988 enlistment examination that revealed clinically normal lower extremities.  In her report of medical history, she denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis, rheumatism or bursitis; and "trick" or locked knee.  Records in June 1990 show treatment of left knee pain.  The Veteran reported injuring her knee during airborne school in May 1990.  The diagnosis was questionable retropatellar pain syndrome.  The Veteran's leave and earnings statement (LES) shows that she had no drill performance in May 1990.  A May 1998 periodic examination as well as an April 2006 retention examination both showed clinically normal lower extremities.  In her April 2006 report of medical history, the Veteran denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis, rheumatism or bursitis; knee trouble; any knee surgery; and any need to use a knee brace.  

Post-service treatment records show treatment for her right knee, see, e.g., June 2014 record, but no left knee complaints, treatment, or diagnosis of a left knee disorder.
At her hearing, the Veteran testified about having left knee issues in airborne school.  June 2011 Hearing Transcript (T.) at 11.

The Veteran was afforded a VA examination in October 2013.  The examiner opined that the Veteran did not now have, or ever had, a knee condition.  The Veteran reported an injury to her left knee in 1990 while at a three week Reserve Officers' Training Corps (ROTC) training for airborne school.  She reported icing her knee every night and taking medication.  The Veteran reported being able to complete the training.  She reported having knee pain during training at Fort Lewis, having films done at that time, and being diagnosed with iliotibial band syndrome and runners knee.  She reported being evaluated by an orthopedic specialist in 1991 and being cleared for the reserves but not the ROTC.  The Veteran reported that her left knee pain had progressively worsened, especially with running.  She reported not seeing a specialist for her knee.  She reported physical therapy for her hip and that they looked at her knee.  She also reported seeing a chiropractor who adjusted her knee on occasion.  She denied any further films or other studies of the left knee.  X-rays of the knee were negative.  The examiner commented that on physical examination, the Veteran had full range of motion and there were no findings on X-ray.  The impression was normal left knee examination.  A negative nexus opinion was provided.  The examiner opined that based on that day's normal knee examination, and no records to document the claimed injury, it was their medical opinion that the Veteran's claimed knee condition was less likely than not related to her claimed in-service injury.

Based on a review of the evidence, the Board concludes that service connection for a left knee disorder is denied.  Post-service treatment records reveal that a left knee disorder has not been shown at any time since the claim for service connection.  The Board acknowledges the Veteran's treatment for left knee pain in June 1990; however, while she reported having an injury in May 1990, her LES for that month reflects no active duty.  The Board also acknowledges the Veteran's reports of having current pain.  However, there are no treatment records reflecting that the Veteran has had a left knee disorder at any time during this appeal.  Indeed, no chronic left knee disorder has been shown at any time during this appeal.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed left knee disorder.  

In this case, the Veteran was afforded a VA examination in 2013 and X-rays at that time were normal.  The examiner specifically reported that the Veteran had normal left knee examination.  No left knee disorder was diagnosed at that time.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a left knee disorder at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the diagnosis of a left knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for a left knee disorder in December 2009 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


